[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this action arising out of physical altercation involving the plaintiff, the defendant Bleachers Inc. was defaulted for failure to appear, and the defendant Jeffrey Carroll was defaulted for failure to plead. The case proceeded to a hearing in damages when the plaintiff testified and submitted his medical reports, bills and damages summary. As a result of the defendant Carroll's actions, the plaintiff is suffering from traumatic brain injury, cerebral bleeding, seizures, dizziness, swallowing disorder, headaches and memory lapses. He suffered a two week coma requiring life support. He has a life expectancy of 45.9 years. Based upon the injuries suffered, including those with permanent effect, the court finds reasonable damages as follows:
Economic damages:       $46,845.08
Non-economic damages:  $688,500.00
Total:  $735,345.08
Judgment may enter in favor of the plaintiff in the amount of $735,345.08 plus costs.
DIPENTIMA, J. CT Page 2960